            Case 5:18-cv-01293-XR Document 1 Filed 12/11/18 Page 1 of 8



                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

(1) THE UNITED STATES OF AMERICA     §
For the Use and Benefit of           §
M.K. MARLOW COMPANY, VICTORIA, L.L.C.§
D/B/A MK MARLOW COMPANY, LLC         §
                                     §
vs.                                  §                      CIVIL ACTION NO. 18-CV-1293
                                     §
(2) J. E. DUNN CONSTRUCTION COMPANY, §
(3) FEDERAL INSURANCE COMPANY,       §
(4) TRAVELERS CASUALTY AND           §
SURETY COMPANY OF AMERICA, and       §
(5) HARTFORD FIRE INSURANCE COMPANY §


                                           Complaint


       Plaintiff, The United States of America, for the use and benefit of M.K. Marlow

Company, Victoria, L.L.C. d/b/a MK Marlow Company, LLC (“MK Marlow”), for its complaint

against the Defendants, J. E. Dunn Construction Company (“JE Dunn”), Federal Insurance

Company (“Federal Insurance”), Travelers Casualty and Surety Company of America

(“Travelers”), and Hartford Fire Insurance Company (“Hartford”), states as follows:

                                    I.   Jurisdiction and Venue

       1.      Jurisdiction is conferred under 40 U.S.C. § 3131, as this is a civil action arising

under the laws of the United States, commonly referred to as the Miller Act, 40 U.S.C. § 3131, et

seq.

       2.      This Court has diversity jurisdiction under 28 U.S.C. § 1332(a)(1) because this

case is between citizens of different states, and the amount in controversy exceeds $75,000.00,

exclusive of interests and costs.




[10212.036/1133686/2]                       Page 1 of 8                                  Complaint
            Case 5:18-cv-01293-XR Document 1 Filed 12/11/18 Page 2 of 8



       3.      Venue is proper pursuant to 40 U.S.C. § 3133(b)(3)(B) because the Western

District of Texas, San Antonio Division, is the federal district in which the contracts at issue in

this case were to be performed.

       4.      Jurisdiction for additional actions contained within this pleading is conferred upon

this Court under the doctrine of pendent jurisdiction and 28 U.S.C. § 1367(a). Pursuant thereto,

MK Marlow would show that all of its separate and independent causes of action are based on

substantially the same operative facts as MK Marlow’s Miller Act claim. As a matter of

convenience and fairness to the parties hereto, this Court should assume and exercise jurisdiction

over all its claims asserted herein so that the whole case may be tried at one time.

                                          II.        Parties

       5.      Plaintiff MK Marlow is a limited liability company duly authorized and engaged

in business under the laws of the State of Texas.

       6.      Defendant JE Dunn is a foreign corporation authorized to do business under the

laws of the State of Texas and may be served with process by serving its registered agent, C T

Corporation System, at 1999 Bryan St., Ste. 900, Dallas, Texas 75201-3136.

       7.      Defendant Federal Insurance is an insurance company licensed and authorized to

act as surety or guarantor of bonds. Federal Insurance may be served with process by serving its

agent, C T Corporation System, at 1999 Bryan St., Ste. 900, Dallas, Texas 75201-3136.

       8.      Defendant Travelers is an insurance company licensed and authorized to act as

surety or guarantor of bonds. Travelers may be served with process by serving its agent,

Corporation Service Company, at 211 East 7th Street, Suite 620, Austin, Texas 78701-3218.




[10212.036/1133686/2]                           Page 2 of 8                               Complaint
             Case 5:18-cv-01293-XR Document 1 Filed 12/11/18 Page 3 of 8



       9.      Defendant Hartford is an insurance company licensed and authorized to act as

surety or guarantor of bonds. Hartford may be served with process by serving its agent, C T

Corporation System, at 1999 Bryan St., Ste. 900, Dallas, Texas 75201-3136.

                                   III.    Statement of Facts

       10.     This case arises from disputes in connection the Reid Medical Center construction

project located at 1515 Truemper Street, Lackland Air Force Base, Texas 78236, believed to be

federal project/contract no. W9127S-13-D-6001-DY01 (“Project”).

       11.     The United States Army Corps of Engineers (“Owner”) entered into a contract

with JE Dunn whereby JE Dunn agreed to perform the general construction work at the Project.

       12.     JE Dunn procured a payment bond in connection with the Project (“Bond”) from

Federal Insurance, Travelers, and Hartford (collectively the “Sureties”). See Exhibit 1.

       13.     On or about January 6, 2017, JE Dunn, as the prime contractor, entered into an

agreement with MK Marlow, whereby MK Marlow agreed to furnish and install drywall and

framing, acoustical ceilings, sound absorbing wall units, and related labor and materials on the

Project for JE Dunn in exchange for payment.

       14.     In addition to its contractual work, MK Marlow further performed additional,

extra-contractual work at JE Dunn’s specific request and direction and with its explicit approval

and promise of payment. MK Marlow’s work is collectively referred to herein as “Work” or

“Labor and Materials”. MK Marlow relied on JE Dunn’s representations that it would pay for

this additional work as an inducement to perform it and furnished its Labor and Materials as

agreed, but JE Dunn has failed and refused to pay the balance due for same.

       15.     In addition, with regard to a portion of the additional, extra-contractual Work

performed by MK Marlow, JE Dunn induced MK Marlow to enter into various change orders




[10212.036/1133686/2]                       Page 3 of 8                                    Complaint
              Case 5:18-cv-01293-XR Document 1 Filed 12/11/18 Page 4 of 8



and agreements pursuant to which the parties would share responsibility for the cost for such

Work by promising that if MK Marlow would accept a discounted payment for their Work, then

JE Dunn would represent and promise that the backcharges asserted at that time for Work done

through that date constituted the entirety of the backcharges and no further backcharges would be

pursued for Work completed as of that date. MK Marlow relied on JE Dunn’s representations

and promises in entering into the change orders and agreements. However, once MK Marlow

signed the change order agreeing to the discount, JE Dunn failed and refused to pay MK Marlow

for the referenced Work and further continued to issue additional unsubstantiated backcharges

against MK Marlow.

        16.     MK Marlow has not been paid for its Work provided to JE Dunn in the amount of

$228,576.70.

                        IV.   Claims Against JE Dunn and the Sureties

        17.     The allegations stated above are incorporated herein as if set forth in their

entirety.

Count 1 – Payment Bond Claim

        18.     As the prime contractor on the Project, JE Dunn procured a Bond from the

Sureties wherein JE Dunn, as principal, and the Sureties bound themselves jointly and severally

for the protection of all persons supplying labor and materials in the performance of the work on

the Project.

        19.     MK Marlow supplied Labor and Materials at the request of and by virtue of its

agreement with JE Dunn on the Project. After allowing appropriate credits and offsets, there

remains unpaid to MK Marlow the sum of $228,576.70 at the time of the institution of this suit

for Work it furnished on the Project.




[10212.036/1133686/2]                      Page 4 of 8                                  Complaint
              Case 5:18-cv-01293-XR Document 1 Filed 12/11/18 Page 5 of 8



        20.     JE Dunn and the Sureties have failed and refused to pay MK Marlow the sum of

$228,576.70 before the expiration of a period of ninety (90) days after the day on which the last

of the Work was furnished or supplied by MK Marlow, for which claim is hereby made.

        21.     This suit has been commenced within one (1) year from the date upon which the

last of the Labor and Materials was supplied by MK Marlow.

        22.     All of the Labor and Materials supplied by MK Marlow on the Project to JE Dunn

were supplied within the Western District of Texas, San Antonio Division.

                                V.      Claims Against JE Dunn

        23.     The allegations stated above are incorporated herein as if set forth in their

entirety.

Count 2 – Breach of Contract/Substantial Completion

        24.     As stated above, JE Dunn and MK Marlow had an agreement for MK Marlow to

provide Work on the Project in exchange for payment.

        25.     MK Marlow furnished the Work described in its invoices and diligently

performed its obligations pursuant to its agreement with JE Dunn. MK Marlow’s Work

conformed to the agreement of the parties.

        26.     JE Dunn breached its contract with MK Marlow by failure to pay MK Marlow for

the Labor and Materials it furnished.

        27.     MK Marlow has suffered damages in the amount of at least $228,576.70 for the

Work it furnished for JE Dunn in connection with the Project.

        28.     In the alternative, MK Marlow avers that it substantially completed all its work

for JE Dunn according to the agreement of the parties, until its performance was terminated or

excused by reason of JE Dunn’s breach of contract. The reasonable and necessary cost of




[10212.036/1133686/2]                        Page 5 of 8                                Complaint
             Case 5:18-cv-01293-XR Document 1 Filed 12/11/18 Page 6 of 8



remedying minor defects or corrections to MK Marlow’s work (if any actually exist) is less than

$2,000.00.

Count 3 – Quantum Meruit

       29.     In the alternative, MK Marlow would show that MK Marlow’s above-described

Labor and Materials were furnished for the benefit of JE Dunn, either at its specific direct

request or with its knowledge and consent. JE Dunn accepted and received said Labor and

Materials with knowledge that MK Marlow expected compensation from JE Dunn therefor.

       30.     MK Marlow’s said Labor and Materials benefited JE Dunn, and the reasonable

value of the materials furnished to JE Dunn by MK Marlow, which remains unpaid as of this

date, is $228,576.70.

Count 4 – Fraud

       31.     JE Dunn committed fraud in inducing MK Marlow to perform the additional,

extra-contractual Work on the Project. Specifically, JE Dunn directed MK Marlow to perform

the Work and represented to MK Marlow that JE Dunn would pay for the Work. JE Dunn’s

fraudulent actions induced MK Marlow to perform the Work.

       32.     JE Dunn further committed fraud in inducing MK Marlow to enter into change

orders and other agreements to accept reduced payments for its Work on the Project.

Specifically, JE Dunn represented it would pay MK Marlow for its Work and that no additional

deductive change orders or backcharges would be forthcoming. JE Dunn’s fraudulent actions

induced MK Marlow to enter into the disputed change orders and other agreements.

       33.     JE Dunn’s fraudulent conduct as set forth herein was committed intentionally,

knowingly, and with malice. JE Dunn’s conduct and false statements constituted intentional

fraud in the inducement and have caused actual damages to MK Marlow in excess of the




[10212.036/1133686/2]                     Page 6 of 8                                 Complaint
             Case 5:18-cv-01293-XR Document 1 Filed 12/11/18 Page 7 of 8



minimum jurisdictional limits of this Court. In addition, MK Marlow seeks exemplary damages

from JE Dunn as allowed by Tex. Civ. Prac. & Rem. Code § 41.003(a)(1).

Count 5 – Texas Trust Fund Claim

       34.     On information and belief, JE Dunn is the trustee of the funds received for the

work performed and materials furnished by MK Marlow for the Project pursuant to Chapter

162.001, et seq., Texas Property Code.

       35.     MK Marlow supplied Labor and Materials for the Project and is a beneficiary of

any Trust Funds in the possession of JE Dunn in connection with this Project. After allowing

appropriate credit for all payments and offsets, MK Marlow remains unpaid in the amount of

$228,576.70, which it asserts as a Trust Fund Claim to the extent JE Dunn has retained, used,

disbursed or otherwise diverted Trust Funds without first paying MK Marlow.

Count 6 – Violation of Prompt Payment Act

       36.     JE Dunn has admitted that it owes to MK Marlow the sum of at least $86,906.00.

JE Dunn has failed and refused to pay such sum to MK Marlow and is therefore in violation of

the Federal Prompt Payment Act, 31 U.S.C. §3901, et seq

       37.     Consequently, in addition to the foregoing causes of action, MK Marlow is

entitled to recover pre- and post-judgment interest from JE Dunn pursuant to the Federal Prompt

Payment Act, 31 U.S.C. §3901, et seq. All conditions precedent to MK Marlow’s right to

recovery under said statute have been performed or have occurred.

Count 7 – Attorneys’ Fees

       38.     MK Marlow has agreed to pay the undersigned attorneys a reasonable and

necessary fee for their services and therefore seeks to recover such amounts from JE Dunn

pursuant to Tex. Civ. Prac. & Rem. Code § 38.001, et seq., and any other applicable law, for the




[10212.036/1133686/2]                      Page 7 of 8                                 Complaint
           Case 5:18-cv-01293-XR Document 1 Filed 12/11/18 Page 8 of 8



preparation and trial of this case in United States District Court, and additional amounts in the

event of an appeal to the U. S. Circuit Court of Appeals and U. S. Supreme Court.

                                      Request for Relief

       WHEREFORE, The United States of America, for the use and benefit of M.K. Marlow

Company, Victoria, L.L.C. d/b/a MK Marlow Company, LLC, prays for judgment against

Defendants, jointly and severally, as set forth more specifically above, for damages in the

principal amount of no less than $228,576.70, for exemplary damages as allowed by Tex. Civ.

Prac. & Rem. Code § 41.003(a)(1), for pre- and post-judgment interest as allowed by law,

including the Federal Prompt Payment Act, 31 U.S.C. §3901, et seq., together with attorneys’

fees, costs, and expenses.

                                                    Respectfully submitted,

                                                    GARDNER LAW
                                                    745 East Mulberry Avenue, Suite 500
                                                    San Antonio, Texas 78212
                                                    (210) 733-8191 - Telephone
                                                    (210) 733-5538 - Facsimile

                                                    By:    /s/ Bethany F. Thompson
                                                           Bethany F. Thompson
                                                           State Bar No. 24068486
                                                           bthompson@gardnertx.com
                                                           Thomas J. Walthall, Jr.
                                                           State Bar No. 20821600
                                                           twalthall@gardnertx.com

                                                    ATTORNEYS FOR PLAINTIFF




[10212.036/1133686/2]                      Page 8 of 8                                  Complaint
